Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 14, 2015

                                      No. 04-15-00005-CV

                   IN THE ESTATE OF JACK HIROMI IKENAGA SR.,

                       From the Probate Court No 1, Bexar County, Texas
                                 Trial Court No. 2011-PC-4330
                       Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER
       Appellant’s reply brief was due on October 13, 2015. See TEX. R. APP. P. 38.6(c). On
the due date, Appellant filed a motion for extension of time to file the reply brief until October
28, 2015, for an extension of fifteen days.
      Appellant’s motion is GRANTED. Appellant’s reply brief must be filed by October 28,
2015. See id. R. 38.6(d). NO FURTHER EXTENSIONS OF TIME TO FILE
APPELLANT’S REPLY BRIEF WILL BE GRANTED.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court